EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
In the Specification:
	In line 2 of paragraph [0001] of the specification, --now U.S. Patent No. 10,131,122,-- has been inserted after “June 17, 2016,”.
In the Claims:
	Claims 1-11 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 were canceled as being non-elected without traverse and not having the allowable subject matter noted below.
	Regarding claim 12, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of providing the claimed laminate structure having one or more biaxially oriented polyethylene terephthalate homopolymer layers, the film including the claimed metaphase, and cold forming the laminate structure. The closest prior art of record was applied in the previous office action, mailed 29 April 2020. However, the arguments and signed 37 CFR 1.132 declaration filed 29 September 2020 and 29 October 2020, respectively, persuasively establish that the example PET layer in Franzyshen (US 2006/0040076) is a copolymer and that it does not possess the claimed metaphase. It is also clear from the declaration that conventional PET homopolymer film has poor thermoformability while films with the metaphase have greater thermoformability. There is no clear teaching in Franzyshen of using PET homopolymer or of providing a film having the claimed metaphase. To the contrary, Franzyshen suggests the polyesters used are copolyesters of PET (paragraph 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745